                            Case 16-13236-AJC                   Doc 148          Filed 11/29/18              Page 1 of 1

CGFD33 (10/01/16)




ORDERED in the Southern District of Florida on November 29, 2018




                                                                                                  A. Jay Cristol
                                                                                                  United States Bankruptcy Judge



                                               United States Bankruptcy Court
                                                  Southern District of Florida
                                                    www.flsb.uscourts.gov
                                                                                                                 Case Number: 16−13236−AJC
                                                                                                                 Chapter: 13


In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Eldred E. Redmon
2766 N.W. 131st St.
Opa Locka, FL 33054

SSN: xxx−xx−2318




                         ORDER DISCHARGING TRUSTEE AND CLOSING CASE


An order dismissing the above named case has been entered. The trustee, Nancy K. Neidich, having filed
a final report, is discharged and this case is closed.


                                                                         ###
